Citation Nr: 1421648	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-27 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss for the period beginning February 9, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 






INTRODUCTION

The Veteran had active service from January 1944 to November 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2012 decision issued by the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  The matter was previously before the Board in October 2013, at which time the case was remanded to the RO for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further RO action with respect to the claim on appeal is warranted. 

The Board notes that the previous remand, in October 2013, requested that information regarding "Tools -Audiogram Display" for the Veteran's February 9, 2012, VA audiological examination be associated with the claims file.  The Board finds that the information sought has been associated with the claims file.  However, for the reasons set forth below, the contents of this evidence is inadequate to allow the Board to render a full and fair decision.  

Specifically, the last VA audiological evaluation report, dated February 9, 2012, and the subject of the previous Board remand, is inadequate for rating purposes.  The evaluation did not measure puretone threshold at 3000 hertz nor did it utilize the Maryland CNC Test.  Additionally, the chart, on its face, acknowledges that it is inadequate for rating purposes.  As such, the information is inadequate for properly rating the Veteran's hearing impairment under applicable laws and regulations, including as specified at 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100. (Hearing acuity is measured by the results of a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz.)

In view of the above, the Veteran must be afforded an opportunity to attend a new VA audiological examination.  This is consistent with 38 C.F.R. § 3.327(a) (2013), which provides that a medical opinion or examination will be requested whenever VA concludes that there is a need to determine the exact nature or severity of a disability.  See also 38 C.F.R. § 3.159 (2013).     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA records.  Should no records be found after an exhaustive search, annotate the record to reflect this.  The Veteran should also be encouraged to submit any medical records he believes support his claims.

2. Provide the Veteran an opportunity to reasonably identify and/or collect any relevant private medical records. 

3. After review of all pertinent records obtained, schedule the Veteran for a VA audiological examination to determine the severity of his service connected bilateral hearing loss.  Ensure that the new examination utilizes the Maryland CNC speech recognition test and measures auditory puretone threshold at the frequencies 1000, 2000, 3000, 4000 Hertz. 

4. Following the above-directed development, re-adjudicate the Veteran's claim for increased initial evaluation.  Should the claim remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the claim to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



